DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]


Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
The recited “means of developing pressure to force sealant from a vessel” is considered a piston in the disclosed piston-cylinder arrangement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  
The grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Capability and exemplary language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Relative terms must also be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms.  “narrow bore” (4:1); “high pressure” (4:1-2); and “long time” (6:1) are relative terms without distinction.  Note that clear ranges and/or approximate values are not discussed with specificity in the Specification.  One of ordinary skill in the art cannot determine the intended scope of the claim limitations. 
Claims 5-6 are not considered to further limit or define the apparatus of claim 1 as each are merely directed to a sealant for use with the apparatus.  Note that dependent claims must include each limitation from a claim from which it depends and further limit the scope thereof.  Apparatus claims must be structurally defined in order to patentably distinguish over prior art devices.  A “system” claim might be considered for claiming a combination of a device with a sealing component.
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. See MPEP 608.01(m-n) for claim formatting and examples.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Matthews (PCT/AU2018/050806 or US 2021/0086458).
Matthews’458 is being referred to below for convenience – note that the effective filing date extends to the international application priority document ‘806.
Matthews discloses application of a sealant into a tire puncture (para. 115) and providing a repair kit with a syringe for containing and dispensing the sealant solution (para. 128) ordinarily considered a hollow cylindrical vessel with a piston moving therein to develop pressure to force sealant from the interior.
Regarding claims 5-6, the apparatus as discussed in Matthews is considered fully capable of use with an elastomeric curable sealant which remains viscous for a duration.  Note that the sealant is not considered part of the “apparatus” for injection but rather a component to be used with the apparatus.  
Regarding claim 7 note that any syringe vessel is made of material that can be heated.  See above regarding capability limitations within a claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (PCT/AU2018/050806 or US 2021/0086458) in view of Alexander et al. (US 4,753,695).
Matthews discusses use of a syringe considered with a common plunger means of developing pressure within a cylinder however does not specifically disclose a bore dimension or high pressure.  Alexander et al. teach using a syringe 22 apparatus for developing pressure to force a sealant from a cylinder vessel considered with a narrow bore and utilizing high pressure; see figures 4-7; col. 3, lines 53+.   It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a syringe with a narrow cylinder as disclosed by Alexander in the invention to Matthews for injecting sealant into a puncture as claimed.  Note that claims 1-3 are alternatively rejected in order to clearly illustrate a syringe with a common piston-cylinder arrangement. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See similar sealant and repair described by Hausch, Wolfe, Storey (GB) and Park (KR).
Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649